Citation Nr: 0738925	
Decision Date: 12/11/07    Archive Date: 12/19/07

DOCKET NO.  02-16 726	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUES

1. Entitlement to service connection for the cause of the 
veteran's death under 
38 U.S.C. § 1310.

2. Entitlement to accrued benefits.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. Morgan, Associate Counsel


INTRODUCTION

The veteran had recognized service in the United States Armed 
Forces Far East (USAFFE) from December 1941 to January 1946.  
He died in September 1995.  The appellant is the surviving 
spouse of the deceased veteran.

Procedural history

This case comes to the Board of Veterans' Appeals (the Board) 
on appeal from a February 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Manila, Philippines.

A motion to advance this case on the docket due to the 
appellant's advancing age was granted by the Board in May 
2004.  See 38 U.S.C.A. § 7107(a) (West 2002); 
38 C.F.R. § 20.900(c) (2007).

This matter was previously before the Board in May 2004.  At 
that time, the Board denied the appellant's claims.  The 
appellant filed a timely appeal of the Board's decision with 
the United States Court of Appeals for Veteran's Claims (the 
Court).  In a December 2006 decision, the Court vacated the 
Board's May 2004 decision and remanded the matter to the 
Board for additional development and readjudication.  

In September 2007 the Board obtained a medical opinion from 
the Veterans Health Administration (VHA).  A copy of that 
opinion has been provided to the appellant.  

Clarification of issues on appeal

Originally, the appellant filed claims of entitlement to 
service connection for the cause of the veteran's death, 
death pension and accrued benefits.  She did not, however, 
perfect an appeal as to the issue of entitlement to a death 
pension.  In its May 2004 decision, the Board concluded that 
the only issues that are presently before the Board on appeal 
are the two issues listed on the title page.  Only the issues 
of service connection for the cause of the veteran's death 
and accrued benefits were discussed and remanded via the 
December 2006 Court decision.  Accordingly, the Board will 
limit its current discussion to those issues.    


FINDINGS OF FACT

1.  The veteran died in September 1995 at the age of 77; the 
death certificate indicates that the cause of death was due 
to bronchopneumonia with septicemia.

2.  At the time of the veteran's death, service connection 
had not been established for any disability.

3.  There competent medical evidence indicates that the cause 
of the veteran's death is at least as likely as not related 
to events during service.

4.  The appellant's claim for accrued benefits was received 
by the RO more than one year after the veteran's death.


CONCLUSIONS OF LAW

1.  The criteria for entitlement to service connection for 
the cause of the veteran's death have been met.  38 U.S.C.A. 
§ 1310 (West 2002); 38 C.F.R. § 3.312 (2007).

2.  The criteria for the timely filing a claim for accrued 
benefits have not been met. 38 U.S.C.A. § 5121(c) (West 
2002); 38 C.F.R. § 3.1000(c) (2007).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Initial comment

As has been discussed in the Introduction above, the Court's 
December 2006 vacated the Board's May 2004 decision which had 
denied the appellant's claims of entitlement to service 
connection for the cause of the veteran's death and 
entitlement to accrued benefits.  

The Board wishes to make it clear that it is aware of the 
Court's instructions in Fletcher v. Derwinski, 1 Vet. App. 
394, 397 (1991), to the effect that a remand by the Court is 
not "merely for the purposes of rewriting the opinion so that 
it will superficially comply with the "reasons or bases" 
requirement of 38 U.S.C. § 7104(d)(1).  A remand is meant to 
entail a critical examination of the justification for the 
decision."  The Board's analysis has been undertaken with 
that obligation in mind.

The VCAA

The Board observes that its May 2004 decision contained 
detailed discussions as to why the VCAA had been complied 
with (see the Board's May 26, 2004 decision, pages 5-9). This 
discussion is incorporated by reference herein.

The Court's December 2006 decision did not mention any 
alleged VCAA deficiencies [either as to adequacy of VCAA 
notice furnished by the RO or as to the Board's discussion of 
the adequacy of such notice in its May 2004 decision].  
Instead the Court's decision was limited to a finding the 
need for adequate reasons and bases in the denial of the 
appellant's claim of entitlement to service connection of the 
cause of the veteran's death, and specifically, directing the 
Board to discuss evidence which tended to support the 
appellant's claim and to give the benefit of the doubt to all 
evidence which tended to support the appellant's claim.   

Accordingly, the Board again finds that the appellant has 
received appropriate notice and assistance regarding the 
claim of entitlement to service connection of the cause of 
the veteran's death and entitlement to accrued benefits.

With respect to the accrued benefits claim, as is discussed 
below that claim is being denied because the appellant missed 
a statutory filing deadline, which she acknowledges.  The 
Court has held that, where the facts averred by the claimant 
could never satisfy the requirements necessary to 
substantiate the claim, any deficiency in a VCAA notice was 
nonprejudicial.  See Valiao v. Principi, 17 Vet. App.229, 232 
(2003); Manning v. Principi, 16 Vet. App. 534, 542-3, and 
cases cited therein. [the VCAA has no effect on an appeal 
where the law, and not the underlying facts or development of 
the facts, is dispositive of the matter]. 
See also VAOPGCPREC 5-2004 (June 23, 2004) [VA is not 
required to meet the VCAA duties to notify or assist a 
claimant where a claim cannot be substantiated because there 
is no legal basis for the claim or because undisputed facts 
render the claimant ineligible for the claimed benefit].

1. Entitlement to service connection for the cause of the 
veteran's death under 
38 U.S.C. § 1310.

The appellant is seeking entitlement to VA service connected 
death benefits.  

Relevant Law and Regulations

Service connection - in general

In general, service connection may be granted for disability 
or injury incurred in or aggravated by active military 
service.  See 38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 
C.F.R. § 3.303 (2007).

Notwithstanding the above, service connection may be granted 
for a disease shown after service, when all of the evidence, 
including that pertinent to service, shows that it was 
incurred in service.  See 38 C.F.R. § 3.303(d) (2007) ; 
Cosman v. Principi, 3 Vet. App. 303, 305 (1992).

Service connection - cause of death

Benefits may be awarded to a veteran's surviving spouse for 
death resulting from a service-connected disability.  The 
death of a veteran will be considered as having been due to a 
service-connected disability when the evidence establishes 
that such disability was either the principal or a 
contributory cause of death.  See 38 U.S.C.A. § 1310 (West 
2002); 38 C.F.R. § 3.312(a) (2007).

The service-connected disability will be considered as the 
principal (primary) cause of death when such disability, 
singly or jointly with some other condition, was the 
immediate or underlying cause of death or was etiologically 
related thereto.  
See 38 C.F.R. § 3.312(b) (2007).  In determining whether a 
service-connected disability contributed to death, it must be 
shown that it contributed substantially or materially to 
death; that it combined to cause death; or that it aided or 
lent assistance to the production of death.  It is not 
sufficient to show that it casually shared in producing 
death, but rather it must be shown that there was a causal 
connection.  See 38 C.F.R. § 3.312(c) (2007).

Analysis

The appellant essentially contends that the veteran 
contracted numerous disabilities during his World War II 
USAFFE service and that those disabilities led to his death 
in 1995, forty years later.  More specifically, the appellant 
argues that the veteran first contracted malaria during 
service and that the veteran's original malaria and 
recurrences of malaria caused systemic damage which 
ultimately led to the veteran's fatal bronchopneumonia with 
septicemia.  

In order for service connection for the cause of a veteran's 
death to be granted, three elements must be present: (1) 
evidence of death; (2) evidence of in-service incurrence of 
disease or injury and/or service-connected disability; and 
(3) medical nexus evidence linking (1) and (2).  Cf. Hickson 
v. West, 12 Vet. App. 247, 253 (1999).  

In this case, element (1) has obviously been met.  With 
respect to element (2), in-service disease or injury, the 
veteran's service medical records indicate a contusion injury 
to his left leg, which is neither claimed nor shown to have 
any connection to his death.  Additionally, and crucially, a 
January 1946 AGO form indicates that the veteran claimed to 
have been suffering from malaria between September 1942 until 
January 1945, that is to say during the veteran's period of 
service.  

At the time of the creation of the record in January 1946, it 
was noted that the veteran's claims of malaria were 
unsubstantiated.  In that regard, the Board notes that the 
September 2007 VHA opinion indicated that an absence of 
records regarding the veteran's treatment for malaria was to 
be expected given the conditions facing the Philippine 
medical community at that time (i.e., a period of war and 
foreign occupation).  Accordingly, resolving all doubt in 
favor of the claimant, the Board determines that the veteran 
suffered from malaria during service.  See 38 U.S.C.A. § 5107 
(West 2002); 38 C.F.R. § 3.102 (2007).  Accordingly, element 
(2) is arguably met with respect to malaria during service.  
    
Moving to the final element, medical nexus, there are of 
record two opinions which address this critical issue, the 
July 2001 statement of Dr. F. and the September 2007 VHA 
opinion.  To some extent, both support the appellant's claim 
and indicate that the veteran's death was caused by systemic 
damage which was a residual of the in-service malaria 
infection.  In particular, the September 2007 VHA opinion was 
offered by an appropriately credentialed medical 
professional, at the request of the Board and with reference 
to the entire record.  The September 2007 opinion tended to 
support the appellant's contentions that the veteran suffered 
from malaria during service and that such in-service 
incurrence of malaria could have led to systemic damage 
making the veteran vulnerable to bronchopneumonia with 
septicemia.  That is to say, a service-connected condition 
(malaria) contributed to the cause of the veteran's death.  
In sum, the September 2007 opinion indicates that although 
the evidence is limited, it is as least as likely as not that 
that malaria during service contributed to the causes of the 
veteran's death.  

While the evidence in support of the appellant's claim is 
somewhat equivocal, there is no competent medical evidence to 
the contrary.  The only competent medical evidence of record 
indicates a link between the conditions of the veteran's 
service and the conditions which caused his death, 
bronchopneumonia with septicemia.  Element (3), medical 
nexus, and therefore all elements, is met.  

In summary, for the reasons herein set forth, the Board 
concludes that the evidence is at least in equipoise in 
support of the appellant's claim.  Service connection for the 
cause of the veteran's death is therefore granted.

2. Entitlement to accrued benefits.

Pertinent law and regulations

The law provides that certain accrued benefits may be payable 
upon the death of a beneficiary.  Except as otherwise 
provided, periodic monetary benefits to which a veteran was 
entitled at death under existing ratings or decisions, or 
those based on evidence in the file at the date of death, and 
due and unpaid for a period not to exceed two years, shall, 
upon the death of such veteran, be paid to the veteran's 
surviving spouse.  38 U.S.C.A. § 5121 (West 2002); 38 C.F.R. 
§ 3.1000 (2007).

Among the requirements for accrued benefits is that the claim 
be filed within one year after the date of death of the 
individual with respect to whom such benefits are sought.  38 
U.S.C.A. § 5121(c) (West 2002); 38 C.F.R. § 3.1000(c) (2007).

Analysis

Initial matter - the December 2006 Court decision

The issue of the appellant's entitlement to accrued benefits 
was denied by the Board in its May 2004 decision.  That 
decision was appealed to the Court.  Although the Board's 
denial of this claim was vacated and remanded for 
readjudication via the December 2006 memorandum decision, no 
deficiency was specified as to the Board's prior 
determination on this subject.   The Court's December 2006 
decision discussed only the Board's denial of the appellant's 
claim of entitlement to service connection of the cause of 
the veteran's death.  

The Board is confident that if the Court had discerned any 
error in its previous decision with respect to the accrued 
benefits claim, such error would have been brought to the 
Board's attention.  See Harris v. Derwinski, 1 Vet. App. 180, 
183 (1991) [holding that the "Court will [not] review BVA 
decisions in a piecemeal fashion"]; see also Fugere v. 
Derwinski, 1 Vet. App. 103, 105 (1990), aff'd, 972 F.2d 331 
(Fed. Cir. 1992) [noting that "[a]dvancing different 
arguments at successive stages of the appellate process does 
not serve the interests of the parties or the Court"].

The appellant has submitted no additional evidence relative 
to this claim.  Accordingly, the Board has r determined that 
its previous analysis of the issue applies.  



Factual background

No claims filed by the veteran for VA benefits were pending 
at the time of his death in September 1995; in fact, the 
record shows that the last claim filed by the veteran was 
adjudicated by the RO over twenty years earlier, in March 
1973.

Following the veteran's death, the record shows that in 
December 1995 the veteran's son filed a claim for assorted 
benefits, including "US citizenship".  The appellant did not 
include a claim for accrued benefits in that letter.  That 
letter was addressed by the RO in a letter dated in February 
1996.

The record shows that the appellant initially filed an 
informal claim for VA death benefits in February 2001.  In 
her informal claim, she made reference to a claim filed in 
December 2000.  The RO treated the appellant's presentation 
as a claim for accrued benefits and denied the claim.  This 
appeal followed.

Discussion

In essence, the appellant seeks accrued benefits because she 
claims that the veteran "had filed his claim for 
compensation/pension benefits many years prior to his death."  
The RO denied the appellant's claim on the basis that she had 
not filed her accrued benefit claim within one year after the 
veteran's death as prescribed by law.

Although as noted in the factual background the appellant 
appears to indicate that she filed an initial claim for 
accrued benefits in December 2000, it appears now that she 
now acknowledges that she did not file her claim for accrued 
benefits until 2001.  In any event, as explained below, in 
the context of law this difference is meaningless.  The 
record shows, and the appellant admits, that she filed an 
accrued benefits claim many years after the veteran's death, 
long after the end of the one year filing period.  See 38 
U.S.C.A. § 5121(c) (West 2002); 38 C.F.R. § 3.1000(c) (2007).  

The appellant contends that she did not know she had to file 
her claim for accrued benefits within one year after the 
veteran's death.  On this point, the Board notes that the 
Court has held that alleged ignorance of law cannot be used 
as an excuse for failure to follow a regulation.  See Morris 
v. Derwinski, 1 Vet. App. 260, 265 (1991), citing Fed. Crop 
Ins. Corp. v. Merrill, 332 U.S. 380, 384-85 (1947).  The 
Court in Morris noted that the Supreme Court of the United 
States had held that persons dealing with the Government were 
charged with knowledge of Federal statutes and lawfully 
promulgated agency regulations, regardless of actual 
knowledge or hardship resulting from innocent ignorance.  
Accordingly, the law provides no basis to consider 
entitlement to accrued benefits in the absence of a timely 
filed application for such benefits.

The appellant further claims. Somewhat inconsistently, that 
she waited to file her accrued benefits claim on the mistaken 
belief that her accrued benefits claim required a favorable 
decision on a pending claim filed by the veteran.  There was, 
however, no pending claim filed by or on behalf of the 
veteran at the time of his death, and indeed no claim had 
been filed by the veteran for decades prior to his death.  
Even if a claim had existed at the time of the veteran's 
death, it would not and could not have been adjudicated.  
Veterans' claims die with their own deaths.  See Zevalkink v. 
Brown, 102 F.3d 1236, 1243-44 (Fed. Cir. 1996); Smith v. 
Brown, 10 Vet. App. 330, 333-34 (1997); Landicho v. Brown, 7 
Vet. App. 42, 47 (1994).  

In any event, notwithstanding the appellant's purported 
confusion it is a requirement of law that an accrued benefit 
claim must be filed one year after a veteran's death.  With 
the veteran's passing in September 1995, the appellant had 
one year from the date of his death to file a claim for 
accrued benefits, or until September 1996.  As noted above, 
her initial claim for accrued benefits was not filed until 
February 2001, well in excess of a year after the veteran's 
death.  The appellant's accrued benefits claim fails on that 
basis.

In essence, the appellant is contending that the legal 
requirements governing the time limit for filing of an 
application for accrued benefits should be waived for her on 
equitable grounds.  However, the Board is bound by the law 
and is without authority to grant benefits on an equitable 
basis.  See 38 U.S.C.A. §§ 503, 7104 (West 2002); see also 
Harvey v. Brown, 6 Vet. App. 416, 425 (1994).  Under these 
circumstances, her claim must be denied because of the 
absence of legal merit/entitlement under the law.  See 
Sabonis v. Brown, 6 Vet. App. 426 (1994).

Additional comment

The Board is disposing of this issue, as did the RO, based on 
the untimely filing of the accrued benefits claim.  The Board 
therefore need not address the merits of the underlying 
claim.  The Board would be remiss, however, if it did not 
again point out that the record discloses no claim for 
benefits made by or on behalf of the veteran which was 
pending at the time of his death.


ORDER

Entitlement to service connection for the cause of the 
veteran's death is granted.

Entitlement to accrued benefits is denied.



____________________________________________
Barry F. Bohan
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


